DETAILED ACTION
Non-Final Rejection
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Response to Amendment 
Applicant’s amendments, filed 02/25/2021 to claims 1-18 are accepted. In this amendment, Claims 1,5, 7,11, 13 and 17 have been amended. 
Applicant’s amendments with respect to previous112 rejections have been considered and withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 1, 7 and 13 contain subject matter, i.e. executing a first process by using electric power supplied from the battery, the executing of the first process being configured to cause the processor circuit to consume a predetermined value of electric current from the battery without a dummy circuit, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The disclosure does not provide adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the described claim functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore, claims are rejected under 35 U.S.C. 112(a).
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 1, 7 and 13, claims cites the limitation “consume a predetermined value of electric current from the battery without a dummy circuit”. It is not clear what “predetermined value of electric current from the battery without a dummy circuit” refer to.  The term "dummy circuit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claims are rejected under 35 U.S.C. 112(b).
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11-13 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Castelaz (US 10,180,460).
Regarding Claims 1, 7 and 13. Castelaz teaches an information processing apparatus comprising (fig. 3): 
a measurement circuit configured to measure an output voltage from a battery(132: fig. 3); 
a memory (135: fig.3); and 
a processor circuit (134: fig.3) coupled to the memory(135:fig.3), 
the processor circuit being configured (134: fig.3)to
 perform a plurality of processing, each of the plurality of processing causing the processor circuit to consume a respective value of electric current from the battery, the plurality of processing including (pre - determined signal, transfers charge from the battery pack to other battery packs, transfers charge from the other battery packs onto the battery pack: abstract ): 
executing a first process by using electric power supplied from the battery(201: fig.8), 
the executing of the first process being configured to cause the processor circuit to consume a predetermined value of electric current from the battery without a dummy circuit (impulse current 203: fig.8); 
obtaining, in response to beginning the executing of the first process, a measurement value from the measurement circuit, the obtaining  measurement value indicating the output voltage measured during the executing of the first process (204: fig.1; col. 9, l. 33-52); 
 (205: fig. 8; col. 9, l. 54- col. 10, l.6); and
 identify a remaining amount of the battery by using the measured internal impedance (206 SOH: fig. 8; col. 10, l. 7-29).  

Regarding Claims 5, 11 and 17. Castelaz further teaches a communication device (125: fig.9) configured to communicate with other apparatus (120: fig.3), wherein the processor circuit (134: fig. 3) is configured to cause the communication device (125: fig. 9) to transmit information indicating the identified remaining amount of the battery to the other apparatus (col. 11, l. 1-18).   

Regarding Claims 6, 12 and 18. Castelaz further teaches the processor circuit is configured to, based on the remaining amount of the battery, change a frequency at which an operation for reducing the remaining amount is performed (206: fig.8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 10 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelaz, as applied on claim 1, further in view of Kinjo et al. ( US 2014/0333265) (hereinafter Kinjo).

Regarding Claims 4, 10 and 16. The Castelaz does not explicitly teach a waveform of the predetermined electric current consumed by the executing of the first process is a rectangular waveform or a waveform in a combination of a plurality of rectangular waves.  .
However, Kinjo teaches a waveform of the predetermined electric current consumed by the executing of the first process is a rectangular waveform or a waveform in a combination of a plurality of rectangular waves (figs. 1 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Castelaz, a waveform of the predetermined electric current consumed by the executing of the first process is a rectangular waveform or a waveform in a combination of a plurality of rectangular waves, as taught by Kinjo, so as to the service life of secondary battery and the precision of charging/discharging control with respect to storage battery can be improved in compact and inexpensive way.

Allowable Subject Matter
Claims 2-3, 8-9 and  14-15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claims 2, 8, 14 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of a sensor device configured to operate by using a second electric current supplied from the battery, wherein   the executing of the first process is performed in a period during which the sensor device does not operate, as recited on claims 2, 8, 14.

The subject matter of claims 3, 9 and 15 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of a sensor device configured to operate by using a second electric current supplied from the battery, wherein the executing of the first process is performed in a period during which the sensor device operates, measure an amount of the second electric current supplied from the battery to the sensor device; and calculate the internal impedance of the battery by using the amount of the second electric current, a value of the predetermined electric current, and the measurement value of the output voltage measured during the executing of the first process, as recited on claims 3, 9 and 15.


Response to Argument 
Applicant’s arguments, Applicants had filed arguments  on  02/25/2021 in response to the 103 rejection with respect to Claims 1, 7 and 13 have been considered but are moot because argument is directed to amendment which is not considered before and a new ground(s) of rejections has been applied on the amended limitation with newly cited prior arts. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864